Citation Nr: 0018397	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-08 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from August 1967 to May 1972.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal. 


FINDING OF FACT

There is competent medical evidence of record linking the 
veteran's currently diagnosed back disorder to his period of 
active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a back disorder.  Specifically, he argues that 
he sustained a back injury during service while unloading 
100-pound blocks of ice.  The veteran has submitted a "buddy 
statement" corroborating this claim and has also submitted a 
May 1999 medical opinion from a physician with Primary Care 
Group linking his current back disorder to his period of 
service.  Therefore, as a preliminary matter, the Board finds 
the veteran's claim "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim and the veteran's appeal is 
granted to this extent.

ORDER

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a back disorder and the 
appeal is granted to this extent.


REMAND

The Board is not satisfied that all relevant facts pertaining 
to this well-grounded claim have been properly and 
sufficiently developed in accordance with VA's duty to 
assist.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the veteran's service medical records do not show 
that he received treatment for a back injury.  The claims 
file contains several statements from the veteran in which he 
indicates that his service medical records are incomplete and 
that morning and sick reports document treatment for the 
disorder and/or injury for which he is seeking service 
connection.  

The Board notes that the statement from the veteran's service 
comrade offers information concerning the back injury the 
veteran reports he sustained during service.  This 
information includes that he was assigned to the 189th 
Helicopter Company in 1969 when the veteran injured his back, 
although it is not clear whether the veteran was assigned to 
that unit while in Vietnam.  In addition, in the veteran's 
application for VA benefits he indicated that he had injured 
in back in 1968-69, a too large a time span to permit a 
meaningful search of morning reports.

Also, it is not clear whether any of the examiners who 
examined the veteran's back had the benefit of a review of 
all pertinent medical records associated with the claims 
file.  This is clearly the situation with the January 1998 VA 
examination, which concluded with a pertinent diagnosis of 
back sprain in 1968 with residual pain and muscle spasms.  As 
such, the Board is of the opinion that a further examination 
of the veteran would be helpful.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain additional information concerning 
the back injury he sustained and 
treatment he received in Vietnam and 
thereafter.  The veteran should be 
requested to provide the approximate date 
(month) of the injury and the initial 
treatment, as well as the dates of any 
subsequent treatment during service, and 
the unit designation or name and location 
of the medical facility that provided 
treatment.  The veteran should also be 
asked to specify the dates and location 
of any treatment for his back he received 
following service and be requested to 
furnish an authorization for release of 
those medical records.

2.  The RO should again request service 
medical records pertaining to the 
veteran's service treatment for his back, 
with reference to the medical facilities 
he reports provided treatment.  The RO 
should also obtain the veteran DA Form 20 
to document his unit of assignment while 
in Vietnam.  Thereafter, the RO should 
request a search or obtain Morning/Sick 
Reports for the veteran's unit for the 
time period before and after the date the 
injury occurred. 

3.  The RO should obtain and associate 
with the claims file any private medical 
records pertaining to treatment of the 
veteran's back for which he has returned 
a completed authorization for release of 
records.

4.  The veteran should be afforded an 
examination of his low back to ascertain 
the nature, severity, and etiology of any 
disorder that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is further 
requested review all pertinent records 
associated with the claims file, 
including service medical records and any 
post service treatment records, and offer 
an opinion as to whether any currently 
diagnosed back disorder is causally or 
etiologically related to the injury the 
veteran reportedly sustained during 
service.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


